                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

ETHEL DIANNA GODBOLT,

          Plaintiff,
                                                  Case No. 18-10163
v.                                                District Judge Victoria A. Roberts
                                                  Magistrate Judge David R. Grand
COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
_________________________________/

    ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
     (Doc. # 14); GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
    (Doc. # 13); AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                  (Doc. #11)

     I.       INTRODUCTION

     Ethel Dianna Godbolt (“Godbolt”) appealed the decision of the Commissioner of

Social Security to deny her application for disability insurance benefits.

     This matter is before the Court on the parties’ cross-motions for summary judgment.

The Court referred those motions to Magistrate Judge David R. Grand. On September

21, 2018, Magistrate Judge Grand filed a Report and Recommendation (“R&R”). In the

R&R, he recommends that the Court grant the Commissioner’s motion for summary

judgment and deny Godbolt’s. Magistrate Judge Grand found that: (1) the

Administrative Law Judge’s (“ALJ”) Residual Functional Capacity (“RFC”) assessment

was supported by substantial evidence; and (2) the ALJ properly evaluated Godbolt’s

subjective complaints. Godbolt timely objected. The objections are fully briefed.




                                             1 
 
    The Court ADOPTS the Report and Recommendation. The Commissioner’s motion

for summary judgment is GRANTED; Godbolt’s motion is DENIED.

    II.     DISCUSSION

    This Court engages in de novo review of a magistrate judge’s Report and

Recommendation on a dispositive motion that is objected to properly. 28 U.S.C. §

636(b)(1). Where a magistrate judge’s R&R is objected to, the district court must

conduct a de novo review of those portions of the R&R to which an objection has been

made. Fed. R. Civ. P. 72(b)(3). The district judge may accept, reject, or modify, in whole

or in part, the recommendations made by the magistrate judge. 28 U.S.C. §

636(b)(1)(C). After completing a de novo review, there is no requirement that the district

court articulate all of the reasons it rejects a party’s objections. Thomas v. Halter, 131

F.Supp. 2d 942, 944 (E.D. Mich. 2001). After carefully reviewing the cross-motions for

summary judgment, the R&R, Godbolt’s objections, and the remainder of the record, the

Court agrees with Magistrate Judge Grand’s conclusions.

    Godbolt submitted two objections. Godbolt argues that the Magistrate Judge erred in

finding that: (1) the ALJ’s RFC assessment was supported by substantial evidence; and

(2) the ALJ adequately addressed the side effects from her medications and her

subjective complaints of pain.

    A. Godbolt’s First Objection is Rejected; the ALJ’s RFC Assessment was

          Supported by Substantial Evidence




                                              2 
 
    Godbolt says that the ALJ’s RFC assessment was not supported by substantial

evidence. Specifically, Godbolt asserts that the ALJ’s RFC assessment is invalid

because it is not based on a physician’s RFC assessment. Godbolt is incorrect.

    This Court’s review of the Commissioner’s final decision is limited to determining

whether the “Commissioner has failed to apply the correct legal standard or has made

findings of fact unsupported by substantial evidence in the record.” Sullivan v. Comm’r

of Soc. Sec., 595 F.App’x 502, 506 (6th Cir. 2014). If the Commissioner’s decision is

supported by substantial evidence, “it must be affirmed even if the reviewing court

would decide the matter differently and even if substantial evidence also supports the

opposite conclusion.” Cutlip v. Sec’y of Health and Human Servs., 25 F.3d 284, 286 (6th

Cir. 1994).

    An ALJ must evaluate the relevant medical evidence and the claimant’s testimony in

assessing that claimant’s RFC. See Webb v. Comm’r of Soc. Sec., 368 F.3d 629, 633

(6th Cir. 2004). Here, the ALJ did just that; she noted that, notwithstanding Godbolt’s

complaints regarding the intensity and persistence of her pain, the objective medical

evidence showed that Godbolt’s condition was improving and was good enough to allow

her to do the sedentary work called for by the RFC assessment.

    Moreover, Godbolt’s argument rests on a misunderstanding of the law; an ALJ is not

required to base her RFC assessment on a medical opinion. See Brown v. Comm’r of

Soc. Sec., 602 F.App’x 328, 331 (6th Cir. 2015); See also Coldiron v. Comm’r of Soc.

Sec., 391 F.App’x 435, 439 (6th Cir. 2010) (“The Social Security Act instructs that the

ALJ—not a physician—ultimately determines a claimant's RFC.”)



                                             3 
 
    Indeed, the Commissioner must determine an individual’s RFC “based on all of the

relevant medical and other evidence”; to base an RFC assessment on a physician’s

findings would constitute “an abdication of the Commissioner’s statutory responsibility to

determine whether an individual is disabled.” See Sparrow v. Comm’r of Soc. Sec., No.

15-CV-11397, 2016 WL 1658305, at *7 (E.D. Mich. Mar. 30, 2016).

    Godbolt also argues that the ALJ erred by failing to consider that she had increased

pain at the end of her functional capacity evaluation. Contrary to Godbolt’s assertions,

the ALJ did consider her reports of increased pain; the ALJ noted that Godbolt’s

testimony on that issue was contradicted by the rest of the record evidence. Moreover,

“[a] claimant's residual functional capacity is not based on the claimant being pain-free,

but rather based on his ability to do work activities on a sustained basis despite

limitations, such as pain, from his impairments.” Luxton v. Comm’r of Soc. Sec., No.

1:15-CV-13758, 2016 WL 6806369, at *12 (E.D. Mich. Oct. 26, 2016) (citing Brown v.

Comm'r of Soc. Sec., No. 1:13-CV-99, 2015 WL 404368, at *7 (W.D. Mich. Jan. 29,

2015)).

    Magistrate Judge Grand did not err.

    B. Godbolt’s Second Objection is Rejected; the ALJ Properly Evaluated her

        Subjective Complaints

    Finally, Godbolt argues that the ALJ inadequately addressed her subjective

complaints. Specifically, Godbolt contends that the ALJ failed to consider both the side

effects of her various medications and her history of seeking treatment to relieve her

pain.


                                             4 
 
    First, an ALJ is not required to explicitly discuss every piece of evidence she

considered in making her credibility determination. See Kornecky v. Comm’r of Soc.

Sec., 167 F.App’x 496, 508 (6th Cir. 2006) (“an ALJ can consider all evidence without

directly addressing in his written decision every piece of evidence submitted by a

party.”) Moreover, an ALJ need not “make explicit credibility findings as to each bit of

conflicting testimony, so long as his factual findings as a whole show that he implicitly

resolved such conflicts.” Id. The record clearly shows that the ALJ resolved any conflicts

in the evidence, even if she didn’t explicitly discuss each issue.

    Further, the ALJ explicitly discussed Godbolt’s treatment history; the ALJ even

mentioned that Godbolt declined to pursue additional treatment that may have helped

alleviate her symptoms. Given the ALJ’s discussion, Godbolt’s objection amounts to an

attempt to have this Court substitute its judgment for that of the ALJ, which this Court

cannot do. See Reynolds v. Comm’r of Soc. Sec., 424 F.App’x 411, 414 (6th Cir. 2011)

(“This court reviews the entire administrative record, but does not reconsider facts, re-

weigh the evidence, resolve conflicts in evidence, decide questions of credibility, or

substitute its judgment for that of the ALJ.”).

    Given the above, Magistrate Judge Grand did not err in finding that the ALJ properly

evaluated Godbolt’s subjective complaints.

    III.   CONCLUSION

    Magistrate Judge Grand thoroughly lays out the facts, relevant portions of the

administrative record, and the procedural history of the case in his R&R. In considering




                                              5 
 
the record, Magistrate Judge Grand applies relevant case law and gives well-reasoned

explanations for his conclusions. Neither of Godbolt’s objections has merit.

    Accordingly, the Court ADOPTS Magistrate Judge Grand’s Report and

Recommendation. The Commissioner’s motion for summary judgment is GRANTED;

Godbolt’s motion for summary judgment is DENIED. The decision of the Commissioner

of Social Security is AFFIRMED.

       IT IS ORDERED.


                                                 S/Victoria A. Roberts
                                                 Victoria A. Roberts
                                                 United States District Judge

Dated: December 13, 2018




                                            6 
 
